COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00298-CR
                             NO. 02-15-00299-CR
                             NO. 02-15-00300-CR


TERRELL SHAMAR WILLIAMS                                             APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
             TRIAL COURT NOS. 1116572D, 1120050D, 1408625D

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      In two points, Appellant Terrell Shamar Williams appeals from (i) a

judgment adjudicating him guilty of aggravated robbery with a deadly weapon

and sentencing him to thirty years’ confinement, (ii) a judgment adjudicating him

guilty of engaging in organized crime and sentencing him to thirty years’


      1
       See Tex. R. App. P. 47.4.
confinement, and (iii) a judgment convicting him of evading arrest or detention

with a vehicle and sentencing him to ten years’ confinement. We will affirm.

      In 2008, Williams was placed on ten years’ deferred adjudication

community supervision for aggravated robbery with a deadly weapon and

engaging in organized crime. In April 2015, the State filed a fourth petition to

proceed to adjudication in each cause, alleging that Williams had violated his

community supervision by committing a new offense—evading arrest or

detention with a vehicle. At a hearing on the petitions and the new offense,

Williams pleaded true to the State’s allegations and guilty to the new offense, but

he did not have an agreement with the State as to punishment. After considering

the evidence and arguments presented by both sides, the trial court adjudicated

Williams guilty in the two 2008 offenses, convicted him of the new offense, and

sentenced him as detailed above.

      In his first point, Williams argues that the trial court abused its discretion by

denying his motion for continuance. A motion for continuance that is neither in

writing nor sworn preserves nothing for review. See Tex. Code Crim. Proc. Ann

arts. 29.03, 29.08 (West 2006); Dewberry v. State, 4 S.W.3d 735, 755 (Tex.

1999), cert. denied, 529 U.S. 1131 (2000). None of the clerk’s records contain a




                                          2
motion for continuance. Because Williams’s motion for continuance was neither

in writing nor sworn, he has not preserved his first point for appellate review.2

      Williams’s second point raises a complaint regarding the events

surrounding his plea negotiations with the State. In exchange for guilty and true

pleas, the State offered Williams seven years’ confinement for each of the

revocation cases and two years’ confinement for the evading-arrest offense.

Williams agreed that when he was asked in open court whether he wanted to

accept the plea offer, he said, “I just want to go home, I don’t want to accept that

offer.” According to the trial court, Williams also said that he wanted a new

attorney.   Both the State and the trial court (and apparently Williams’s own

attorney) construed Williams’s statements as a rejection of the State’s seven-

year plea offer. Consequently, after Williams was then taken to the holdover cell,

his attorney told him that the State had withdrawn the seven-year offer. Williams

then requested a five-year plea bargain, which the State rejected.

      On appeal, and as best we can tell, Williams contends that the statements

that he made when he was asked whether he wanted to accept the State’s

seven-year plea offer were mistakenly construed as a rejection of the offer and

that his “true intent was to keep the 7-year offer under advisement while he was

continuing to contemplate it.” [Emphasis added.] He seems to suggest that the


      2
       Williams analogizes this case to Anderson v. State, 268 S.W.3d 130 (Tex.
App.—Corpus Christi 2008), rev’d, 301 S.W.3d 276 (2009), but as the citation
indicates, it was reversed.


                                          3
five-year offer that he made should not have been treated as a counteroffer

because of the misunderstanding involving his statements about the seven-year

offer. In light of the purported misinterpretation, Williams argues that he “was not

afforded the opportunity to actually accept or reject” the State’s seven-year plea

offer and that he “was deprived the benefit of the bargain and offer.” 3 He asks

that the case be remanded so that he can “give a final answer regarding the plea

offer.”

          Contractual principles apply to plea bargains. Ex parte Cox, 482 S.W.3d
112, 116 (Tex. Crim. App. 2016); but see Ex parte Adkins, 767 S.W.2d 809, 810

(Tex. Crim. App. 1989) (explaining that plea bargains “should not be strictly

enforced to the detriment of due process”).         We recently reiterated that an

objective standard applies to the parties’ respective contract-formation conduct:

          It is well established that in determining whether parties reached a
          meeting of the minds, objective manifestations of intent to be bound
          are relevant but unexpressed subjective intentions are not. Indeed,
          contract-formation cases commonly recite that the determination of a
          meeting of the minds, and thus offer and acceptance, is based on
          the objective standard of what the parties said and did and not on
          their subjective state of mind.

Conglomerate Gas II, L.P. v. Gibb, No. 02-14-00119-CV, 2015 WL 6081919, at

*7 (Tex. App.—Fort Worth Oct. 15, 2015, pet. denied) (mem. op. on reh’g)

(citations omitted).




          Williams does not argue that he accepted the State’s seven-year plea
          3

offer.


                                           4
      The remarks that Williams made when he was asked whether he wanted

to accept the State’s seven-year plea offer objectively demonstrated a rejection

of the offer.   Indeed, the trial court made this very observation when it told

Williams, “You said, I want to switch lawyers, I want to do something else. You

said no. Maybe that’s not in your mind a rejection, in hindsight, but under the law

I don’t think the DA was being unreasonable thinking you didn’t want the deal.”

[Emphasis added]      Williams’s argument does nothing more than impart a

subjective spin upon a set of events that must be objectively viewed. See id.

Williams does not argue that he was denied due process.             We overrule his

second point and affirm the trial court’s judgments.




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: DAUPHINOT, GARDNER, and MEIER, JJ.

DAUPHINOT, J., concurs without opinion.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 25, 2016




                                         5